DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-11) in the reply filed on 01/29/2021 is acknowledged.
Claims 12-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/29/2021.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 
“At step 120, the control module 48 may identify which one or ones of the compressors 12, 14 are currently operating (i.e., which compressors 12, 14 are not in a shutdown state). This can be done in a variety of ways, including, for example, reading electrical current values from sensors measuring electrical current draw of the motors 24 of the compressors 12, 14, reading pressure and/or temperature values from sensors at or near the discharge and/or suction inlets 34, 36 of the compressors 12, 14, and/or referencing the status of other algorithms that the control module 48 performs for controlling, diagnosing and/or protecting the compressors 12, 14. In some configurations, additional or alternative means or steps may be employed by the control module 48 to identify which one or ones of the compressors 12, 14 are currently operating.” 
Applicant is asked to schematically shown at least one set of the contemplated inputs, and their connection to the controller which the control module uses to determine the operating status of each of the compressors.

However the x and y ordinates for both graphs each have the label “suction temperature”. This is believed to be a drawing error, especially given the lower magnitudes on the x axis, and the higher magnitudes on the y-axis.
as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the 
“control module in communication with the first and second suction valves and controlling positions of the first and second suction valves to control lubricant levels in the first and second shells” (Claim 1)
Applicant is asked to schematically show the control module, the sensors 50,52 (e.g. via black boxes), the connection between the sensors 50 and 52 with the control module, and the connection between the valves and the control module in Figure 2. 
Must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) The claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1, 6, 8-9 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Muench USPN 3777509.

    PNG
    media_image1.png
    791
    1032
    media_image1.png
    Greyscale
Annotated Figure of Muench USPN 3777509 (Attached Figure 1)
Regarding Claim 1: Muench USPN 3777509 discloses all of the claimed limitations including: 
a first compressor (10, also see Annotated Figure of Muench USPN 3777509 (Attached Figure 1) above) including a first shell (Attached Figure 1) and a first compression mechanism (Attached Figure 1), the first shell defining a first suction chamber (Attached Figure 1) from which the first compression mechanism draws working fluid (Column 1 Line 61-Column 2 Line 6, working fluid = oil, the compression 
a second compressor (12, also see Attached Figure 1) including a second shell (Attached Figure 1) and a second compression mechanism (Attached Figure 1), the second shell defining a second suction chamber (Attached Figure 1) from which the second compression mechanism draws working fluid (Column 1 Line 61-Column 2 Line 6, working fluid = oil, the compression mechanism of the second compressor, discharges compressed gas entrained with oil into outlet 14, hot gas discharge line 18, and into oil separator; since the oil is able to be separated downstream of the outlet, it is inherently moved by the compression mechanism from the suction chamber to the oil separator), the second shell including a second suction inlet (Attached Figure 1) through which working fluid is drawn into the second suction chamber (Attached Figure 1); 
a first suction valve 68 movable between a fully open position and a partially closed position (the valve 68 is movable between a fully open position (i.e. position when energized) and a fully closed position (i.e. when deenergized), further when moving from the closed position to the open position, the valve inherently passes through a partially closed position, thus the valve is moveable between a fully open position and a partially closed position as claimed) and configured to control a flow of working fluid through the first suction inlet (Attached Figure 1, Column 2 Line 28-44); 

a control module (Attached Figure 1) in communication with the first and second suction valves and controlling positions of the first and second suction valves to control lubricant levels in the first and second shells (see Attached Figure 1 and Column 2 Line 24-49).
Regarding Claim 6: Muench USPN 3777509 discloses all of the claimed limitations including: further comprising an evaporator 30 and a suction manifold (50,62) providing fluid communication between the evaporator and the first and second compressors (see Figure, Column 2 Line 50-62), wherein the first and second suction valves control a flow of working fluid through the suction manifold (when the first and second valves are closed, fluid is held in suction manifold (50,62), when the first and second valves are open, fluid flows through the suction manifold and into the first compressor and the second compressor).
Regarding Claim 8: Muench USPN 3777509 discloses all of the claimed limitations including: wherein the first and second suction valves (Attached Figure 1) are 
Regarding Claim 9: Muench USPN 3777509 discloses all of the claimed limitations including: wherein the first and second suction valves are movable between the fully open positions and fully closed positions (they are, movable between fully open position (i.e. position when energized) and a fully closed position (i.e. when deenergized)).
Claim(s) 1-3, 7 and 9 is/are rejected under 35 U.S.C. 102(a)(1) and/or 35 U.S.C. 102(a)(2) as being anticipated by Gianni USPN 4383802.
Regarding Claim 1: Gianni USPN 4383802 discloses all of the claimed limitations including:
a first compressor (12) including a first shell (24) and a first compression mechanism (intermeshing screws in first compressor 12), the first shell defining a first suction chamber (oil sump) from which the first compression mechanism draws working fluid (Column 6 Line 1-34, working fluid = oil, the compression mechanism of the first compressor creates a pressure differential which draws the oil through line 58’), the first shell including a first suction inlet (opening in shell 24 through which line 58’ passes through to reach port 60’) through which working fluid (i.e. oil) is drawn into the first suction chamber (the oil injected at port 60’ is carried by compressed gas to discharge port 33 and discharge passage 36 (Column 4 Line 12-23), and then separated from the discharge gas by centrifugal force and/or impingement on deflector plate 52 (Column 4 Line 29-37), the separated oil then flows downward to the sump in shell 24 (Column 4 Line 43-55), thus the oil is drawn into the oil sump (i.e. the first suction chamber) via the 
a second compressor (14) including a second shell (24’) and a second compression mechanism (intermeshing screws in second compressor 14), the second shell defining a second suction chamber (oil sump) from which the second compression mechanism draws working fluid (Column 6 Line 1-34, working fluid = oil, the compression mechanism of the second compressor creates a pressure differential which draws the oil through line 58, the operation of line 58 is the same as that of line 58’, Column 5 Line 23-38), the second shell including a second suction inlet (opening in shell 24’ through which line 58 passes through to reach port 60) through which working fluid is drawn into the second suction chamber (the oil injected at port 60 is carried by compressed gas to discharge port 33’ and discharge passage (Column 4 Line 12-23), and then separated from the discharge gas by centrifugal force and/or impingement on deflector plate (Column 4 Line 29-37), the separated oil then flows downward to the sump in shell 24’ (Column 4 Line 43-55), the operation of the second compressor is the same as that of the first compressor, thus the oil is drawn into the oil sump (i.e. the second suction chamber) via the second inlet, discharge port 33’, and the pathway the separated oil reaches the oil sump in the second compressor); 
a first suction valve 62’ movable between a fully open position and a partially closed position (the valve 62’ is movable between a fully open position (i.e. position when energized) and a fully closed position (i.e. when deenergized), further when moving from the closed position to the open position, the valve inherently passes through a partially closed position, thus the valve is moveable between a fully open 
a second suction valve 62 movable between a fully open position and a partially closed position (the valve 62 is movable between a fully open position (i.e. position when energized) and a fully closed position (i.e. when deenergized), further when moving from the closed position to the open position, the valve inherently passes through a partially closed position, thus the valve is moveable between a fully open position and a partially closed position as claimed) and configured to control a flow of working fluid through the second suction inlet (valve 62 controls a flow of oil through the opening through which line 58 passes through, Column 5 Line 23-54, also see Fig 1); and 
a control module (64) in communication with the first and second suction valves (via line 70 and 68, see Fig 1) and controlling positions of the first and second suction valves to control lubricant levels in the first and second shells (see Figure 1 and Column 5 Line 49-Column 6 Line 34).
Regarding Claim 2: Gianni USPN 4383802 discloses all of the claimed limitations including: wherein the control module 64 controls the positions of the first and second suction valves based on which of the first and second compressors are operating and which are in a shutdown state (Column 66 Line 35-50, when the switch 72 of the first compressor fails to reset in the time period, the first compressor is shut off (i.e. placed in a shutdown state) and the first valve 62’ is closed; additionally, the second compressor 14 and the second valve 62 are controlled in a similar manner).
Regarding Claim 3: Gianni USPN 4383802 discloses all of the claimed limitations including: wherein the control module 64 controls the positions of the first and second suction valves (62’ and 62) based on capacity levels of the first and second compressors (i.e. based on the amount of oil measured by 72 and 74, sensors 72 and 74 determine the amount of oil (i.e. the capacity level of oil) in the first and second compressor).
Regarding Claim 7: Gianni USPN 4383802 discloses all of the claimed limitations including: wherein the first compression mechanism (i.e. intermeshing screws of first compressor 12) is disposed within the first suction chamber (it is, the intermeshing screws are disposed within the oil sump as shown in Figure 1), and wherein the second compression mechanism (it is, the intermeshing screws of second compressor 14) is disposed within the second suction chamber (it is, the intermeshing screws are disposed within the oil sump as shown in Figure 1).
Regarding Claim 9: Gianni USPN 4383802 discloses all of the claimed limitations including: wherein the first and second suction valves are movable between the fully open positions and fully closed positions (they are, the first and second valves are moveable between a fully closed position (i.e. de-energized) and a fully open position (i.e. energized)).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muench USPN 3777509 as applied to claim 1 above, and further in view of Scaramucci USPN 3542338.
Regarding Claim 10: Muench USPN 3777509 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Muench USPN 3777509 is silent regarding the limitations: wherein the first and second suction valves are ball valves. 
However Scaramucci USPN 3542338 does disclose the limitations: a ball valve (10, Fig 1-3, Column 4 Line 28-75). 
Hence it would have been obvious to one of ordinary skill in the art to modify the unknown valve structure of the first solenoid valve 68 and the second solenoid valve 74 of Muench USPN 3777509 with the throttling ball valve structure 10 (illustrated in Figures 1-3) of Scaramucci USPN 3542338 in order to provide a throttling valve structure which provides for complete fluid tight closure in the closed position (Column1 Line 61-75).
4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gianni USPN 4383802 as applied to claim 3 above, and further in view of Koyama USPN 9470230.
Regarding Claim 4: Gianni USPN 4383802 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 3. Gianni USPN 4383802 does not disclose the limitations: wherein the control module controls the positions of the first and second suction valves based on data received from a high-side sensor and a low-side sensor. 
However Koyama USPN 9470230 does disclose the limitations: 
a compressor (Fig 4), including a shell 9, a compression mechanism 2, and an oil sump 53, the shell defining a low pressure inlet (opening suction pipe 14 passes through shell 9, see Figure 4, Column 6 Line 34-36) and a high pressure outlet (opening discharge pipe 6 passes through, see Figure 4, Column 6 Line 59-62);
a valve 61 moveable between a fully open position and a fully closed position;
a control module 80;
a rotational speed sensor 71 for detecting the speed of the compressor (Column 9 Line 38-48), a high-side sensor 72 provided on a discharge pipe 6, and a low-side sensor 73 provided on a suction pipe 14 (Column 13 Line 21-35); 
wherein the control module 80 controls a position (i.e. open closed position) of the valve based on data received from the high-side sensor and the low-side sensor (Column 13 Line 21-61). 
Hence it would have been obvious to one of ordinary skill in the art to modify the first and the second compressors (12 and 14), the suction pipe 16, the discharge pipe .
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gianni USPN 4383802 as applied to claim 1 above, and further in view of Koyama USPN 9470230.
Regarding Claim 11: Gianni USPN 4383802 discloses in the above mentioned Figures and Specifications the limitations set forth in claim 1. Gianni USPN 4383802 does not disclose the limitations: wherein the positions of the first and second suction valves are determined based on a predefined operating- envelope map. 
However Koyama USPN 9470230 does disclose the limitations: 
a compressor (Fig 4), including a shell 9, a compression mechanism 2, and an oil sump 53, the shell defining a low pressure inlet (opening suction pipe 14 passes through shell 9, see Figure 4, Column 6 Line 34-36) and a high pressure outlet (opening discharge pipe 6 passes through, see Figure 4, Column 6 Line 59-62);
a valve 61 moveable between a fully open position and a fully closed position;
a control module 80;

wherein the control module 80 controls a position (i.e. the duty ratio between the open / closed position) of the valve based on data received from the high-side sensor and the low-side sensor (Column 13 Line 21-61) and the position of the valve is determined based on a predefined operating envelope map (i.e. map illustrated in Figure 5).
Hence it would have been obvious to one of ordinary skill in the art to modify the first and the second compressors (12 and 14), the suction pipe 16, the discharge pipe 18, and control module 64 controlling the first and the second suction valves (62’ and 62) of Gianni USPN 4383802 with the rotational speed sensor 71, low-side sensor 73, the high-side sensor 72, and the control of the oil supply based on rotational speed and a differential pressure between the high-side and the low-side (Column 13 Line 21-61) of Koyama USPN 9470230 in order to achieve a more efficient operation by correcting the amount of oil supplied to the compressors based on the calculated pressure difference between the high side and the low side (Column 13 Line 36-61).
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record does not teach the particular combination of elements recited in claim 5 in combination with all of the limitations of the intervening claims.
Examiner's Note:  The Examiner respectfully requests of the Applicants in preparing responses, to fully consider the entirety of the references as potentially teaching all or part of the claimed invention.   	It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments (see MPEP § 2123).	Additionally the origin of the drawing is immaterial. For instance, drawings in a design patent can anticipate or make obvious the claimed invention, as can drawings in utility patents. When the reference is a utility patent, it does not matter that the feature shown is unintended or unexplained in the specification. The drawings must be evaluated for what they reasonably disclose and suggest to one of ordinary skill in the art. In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979). (See MPEP § 2125). 	


Furthermore: with respect to the prior art and the determination of obviousness, it has been held that Prior art is not limited just to the references being applied, but includes the understanding of one of ordinary skill in the art.  The "mere existence of differences (i.e. a gap) between the prior art and an invention DOES NOT ESTABLISH the inventions nonobviousness." Dann v. Johnston, 425 U.S. 219, 230, 189 USPQ 257, 261 (1976). Rather, in determining obviousness the proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts. And factors other than the disclosures of the cited prior art may provide a basis for concluding that it would have been obvious to one of ordinary skill in the art to bridge the gap. (See MPEP § 2141).
Conclusion
The prior art made of record and not relied upon in the attached PTO-892 is considered pertinent to applicant's disclosure.
For a brief description of the prior art made of record and not relied upon, see the corresponding title and/or abstract for each piece of art. The title and abstract of each piece of art cited on the PTO-892 form being incorporated by reference into this office action in its entirety. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        



/JOSEPH S. HERRMANN/Examiner, Art Unit 3746